Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 2-11 are allowable among other elements and details, but for at least the reason “an instruction for rotating the motor to the motor-driving controller, the motor-driving controller outputs, on a basis of the instruction for rotating the motor transmitted from the main controller, an instruction for rotating the motor to the inverter transmitter, when the motor-driving controller does not receive a new instruction for rotating the motor from the main controller before the first time elapses from a time when the motor-driving controller receives the instruction for rotating the motor from the main controller last, the motor- -3-Attorney Docket No. 129D_207_TN driving controller outputs an instruction for continuing operation based on an instruction for rotating the motor received from the main controller at an immediately preceding time to the inverter transmitter” in combination with the remaining of the claimed subject matter.
Marcinkiewicz et al. is the closest prior art of record.
Marcinkiewicz et al. teach an air conditioner apparatus that provides control of the motor based on the time intervals. However, prior art does not tech or fairly suggest alone or in combination teach, an instruction for rotating the motor to the motor-driving controller, the motor-driving controller outputs, on a basis of the instruction for rotating the motor transmitted from the main controller, an instruction for rotating the motor to the inverter transmitter, when the motor-driving controller does not receive a new instruction for rotating the motor from the main controller before the first time elapses from a time when the motor-driving controller receives the instruction for rotating the motor from the main controller last, the motor- -3-Attorney Docket No. 129D_207_TN driving controller outputs an instruction for continuing operation based on an instruction for rotating the motor received from the main controller at an immediately preceding time to the inverter transmitter as seen in claims 2-11 which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.